STONE, Judge
(dissenting).
Concurring, as I do, in the conclusion reached in the principal opinion (although not in all that is written with respect thereto) that reversible error is not demonstrated in any other respect assigned by defendants, I am unable to agree that the cause should be reversed and remanded on the sole ground of alleged error in the giving of plaintiff’s instruction 3 — a point to which no authority is cited in defendants’-appellants’ brief:
The “clear, specific, and simple provisions” [Fuchs v. Reorganized School Dist. No. 2, Gasconade Co., Mo., 251 S.W.2d 677, 678] of Supreme Court Rule 1.08(a)' (3) plainly contemplate “a particularization in statement of the points relied upon and the citation of authorities to the specific point to which they apply.” 1 (All emphasis herein is mine.) Our appellate courts have held1 repeatedly,'not only under our present rules 2' but also under previous rules,3 that only those allegations of error which are properly presented, briefed and argued, with citation of authorities and reasons, should be considered; and, the requirement that authorities be cited is of such importance that it is not satisfied by directing attention to the cases in a footnote to an annotated statute or by reference to a key number in the digest.4 Although numerous prior Missouri cases have dealt with the propriety of giving an instruction such as instruction 3 (as was recognised in defendants’ argument ■and as will become apparent from subsequent discussion herein), the failure of defendants’ counsel to cite any authority to this point left us with the alternative either of briefing this point ourselves [Evinger v. Thompson, 364 Mo. 658, 265 S.W.2d 726, 736], which it is neither our function nor our duty tó do [Ambrose v. M. F. A. Cooperative Ass’n of St. Elizabeth, Mo., 266 S.W.2d 647, 651; Block v. Holly, Mo.App., 106 S.W.2d 963, 965], or of ruling this point on the not altogether trustworthy or approved basis'of our recollection of what the prior case law on the subject had been or our judgment of what it should have been.
Obviously, the citation by plaintiff-respondent of three prior Missouri cases 5 (to *957one of which reference is made in the principal opinion), approving the giving of an instruction such.as instruction 3 or holding the refusal thereof to have constituted rev versible error, did not fill the vacuum in defendants’-appellants’ brief and supply the citations of authority which, by Rule 1.08(a) (3), defendants were directed to furnish. Notwithstanding the fact that, with primary regard for the rights of litigants [Songer v. Brittain, Mo.App., 272 S.W.2d 16, 18], we frequently have briefed' points which have had incomplete and inadequate treatment by counsel, nothing in the instant record suggested to me tljat the ends of substantial justice would be served by our undertaking legal research on the question under discussion, and I would have treated this point as abandoned. But, since the result announced in the principal opinion rests on this point alone, legal investigation has been motivated which has impelled my conclusion that, in any event, the case should not be reversed and remanded.
An 'instruction, such as instruction 3, has been given or refused in. at least ten condemnation cases reviewed on appeal in this jurisdiction. In five of those cases,6 the giving of such an instruction was approved either specifically or inferentially. In four of them,7 the refusal to give such an instruction was held to have .been reversible error. In a single instance [State ex rel. State Highway Commission v. Patton, 229 Mo.App. 331, 77 S.W.2d 857], the court said that reftisal of an instruction of this character was not error where there was no evidence on which to base it. But, diligent search has revealed no previous case in which the giving of such an instruction constituted reversible error. In State ex rel. State Highway Commission v. Graham, Mo.App., 74 S.W.2d 493, 494, where the refusal of an instruction similar to instruction 3 “was unquestionably error” although “there was no direct evidence of inconveniences or disadvantages common to the landowners in the neighborhood”, the St. Louis Court of Appeals appropriately commented, 74 S.W.2d loc. cit. 494-495, that examination of the cases shows that our appellate courts have “uniformly approved instructions excluding from the consideration of the- jury inconveniences and disadvantages, and benefits as well, common to the landowners in the neighborhood, regardless of the state of the evidence with respect thereto,” porhaps because in most condemnation proceedings, as in the ■ Graham case, supra, such inconveniences and disadvantages 8 “readily suggest themselves to the minds of the jury from the facts in evidence” or from the language of some other instruction.
However, in my view of the instant case, it is wholly unnecessary to determine whether instruction 3 should have been given by *958the trial court. For, agreeing (as I do) that there was no “direct evidence” of common inconveniences and that it would have been better for the trial court to have refused instruction 3, it by no means follows that the case should be reversed on appeal [Section 512.160(2), RSMo 1949, V.A.M.S.], since nothing is more firmly settled than-the principle, frequently recognized and applied in condemnation cases,9 that the giving of a so-called abstract instruction, which does not direct a verdict, will not constitute- reversible error unless it appears that the complaining party has been prejudiced or that the jury could have been misled thereby.10 “Even where a verdict-directing instruction is ‘merely indefinite, ambiguous, ormisleading, standing alone, and these defects are corrected by other instructions so that when all are read together the law of the case is sufficiently stated, then the error in the one instruction is not reversible.’ State ex rel. St. Joseph Belt Ry. Co. v. Shain, 341 Mo. 733, 108 S.W.2d 351, 355(1, 2).” Killinger v. Kansas City Public Service Co., Mo., 259 S.W.2d 391, 396(8).
The sole question for determination by the jury in the ipstant case, was one of damages. State ex rel. State Highway Commission v. Goodson, Mo., 281 S.W.2d 858, 861; State ex rel. State Highway Commission v. Mink, Mo.App., 292 S.W.2d 940. There is no suggestion that this 'issue was not submitted properly by so-called “measure of damages” instructions offered by .both plaintiff .and defendants, which permitted recovery by defendants of the-difference, if any, between the .fai'r market value of their property immediately before and immediately after condemnation. Consult State ex rel. State Highway Commission v. Goodson, supra, 281 S.W.2d loc. cit. 861-862. .By defendants’ instruction A,-the jury were instructed not to consider “benefits, if any,” common to other lands in the neighborhood [cf. State ex rel. State Highway Commission v. Graham, supra, 74 S.W.2d loc. cit. 495]; and, by plaintiff’s instruction 3, the- jury -were told not to- consider “inconveniences and disadvantages, if any,” common to such other lands. That instruction 3 was f‘a correct declaration of the law applicable to cases of this character admits of no doubt.” Missouri, A. & G. R. Co., v. Harris, Mo. (banc), 181 S.W. 34, 35. It neither directed a verdict nor assumed -that there were common inconveniences; but it was rather in the nature of a cautionary instruction [De-Moulin v. Roetheli, 354 Mo. 425, 189 S.W.2d 562, 567], the giving of which usually is within the sound discretion of the trial court and does not afford ground for reversal unless there has been manifest abuse of such discretion. Daniels v. Brown, Mo., 266 S.W.2d 680, 687(6); West v. St. Louis Public Service. Co., Mo., 236 S.W.2d 308, 313(13).
- That' the instructions' must be read together ' and considered as a whole- is, of course, as true in a condemnation proceeding [City of Cape Girardeau v. Hunze, 314 Mo. 438, 284 S.W. 471, 480(9), 47 A.L.R. 25] as in any other case [Welch v. McNeely, Mo., 269 S.W.2d 871, 878(20) ] ; and, whether instruction 3 was misleading depends upon how it would be-understood by a jury of ordinarily intelligent persons 'when read in connection with all of the other instruc*959tions in the case.11 Taken as a whole, the instructions in the instant case are harmonious and contain a complete exposition of the law necessary to guide the jury in arriving at a true and just verdict; and, in my opinion, the judgment should be affirmed even though, absent any “direct evidence” of common inconveniences, instruction 3, standing alone, might have been misleading.12 By overruling defendants’ motion for new trial which specifically presented that question, the trial judge indicated his belief that instruction 3 had not been prejudicial and misleading [cf. Machens v. Machens, Mo., 263 S.W.2d 724, 732; DeMoulin v. Roetheli, supra, 189 S.W.2d loc. cit. 567]; and if, as our Supreme Court has directed [Mueller v. Schien, 352 Mo. 180, 176 S.W.2d 449, 453 (12)] and as we recently have avowed [Blackman v. Botsch, Mo.App., 281 S.W.2d 532, 536], the jurors in the case at bar are to be credited with common sense and discernment, I likewise am unable to conceive of their having been led astray by instruction 3. Compare Custer v. Kroeger, 209 Mo.App. 450, 240 S.W. 241, 244(5). That, in truth, the jury was not misled to defendants’ prejudice is indicated, it seems to me, by their verdict awarding damages of $275 (within $25 of the award of the commissioners) notwithstanding the fact that defendant, Dan McMurtrey, alone testified that the fair market value of defendants’ farm was less after the condemnation while six witnesses testified that, on the contrary, construction of the new highway had resulted in an increase in such market value.
Observing that, although the giving of abstract instructions is not approved, "rarely, if ever, is a case reversed on that sole ground” [Howard v. Fred Schmitt Realty & Investment Co., Mo.App., 7 S.W.2d 448, 451(7)], and believing that, “from the angle at which we consider the question, the giving of (instruction 3) could not be deemed error of sufficient dignity to warrant the granting of a new trial” [Mattocks v. Emerson Drug Co., Mo.App., 33 S.W.2d 142, 146], I am firmly of the opinion that, in reversing and remanding this case on the sole ground of alleged error in the giving of instruction 3, the principal opinion is in direct conflict with numerous prior decisions of our Supreme Court and Courts of Appeals, including those heretofore cited in footnotes 2, 9, 10, 11 and 12 to this dissent. Accordingly, I respectfully request that, under Article V, Section 10, Mo.Const. of 1945, 2 V.A.M.S., this case be transferred to the Supreme Court of Missouri.

. Merrick v. Bridgeways, Inc., 362 Mo. 476, 241 S.W.2d 1015, 1019(7); Lomax v. Sawtell, supra, 286 S.W.2d loc. cit. 43(5); Wattson v. James B. Welsh Realty & Loan Co., Mo.App., 266 S.W.2d 35, 37(2). Consult also Lansford v. Southwest Lime Co., Mo., 266 S.W.2d 564, 565 (1); Royal v. Thompson, Mo., 212 S.W.2d 921, 922(5); Atkinson v. Coca-Cola Bottling Co., Mo.App., 275 S.W.2d 41, 46(5).


. Jones v. Peterson, 335 Mo. 242, 72 S.W.2d 76, 83 (4); Brown v. Alton R. Co., 236 Mo.App. 26, 151 S.W.2d 727, 747; Lach v. Buckner, 229 Mo.App. 1066, 86 S.W.2d 954, 960(3); Hart v. Missouri State Life Ins. Co., 229 Mo.App. 607, 79 S.W.2d 793, 794(5); Murphy v. Fidelity Nat. Bank & Trust Co., 226 Mo.App. 1181, 49 S.W.2d 668, 671(16). See also O’Howell v. Miller, 222 Mo.App. 1168, 11 S.W.2d 1068, 1070; Francis v. City of West Plains, Mo.App., 226 S.W. 969, 970 (1).


. Daugherty v. Maddox, 364 Mo. 240, 260 S.W.2d 732, 734(4); Atkinson v. Coca-Cola Bottling Co., supra, 275 S.W.2d loc. cit. 46; Block v. Holly, Mo.App., 106 S.W.2d 963, 965 (4); Dalton v. Redemeyer, 154 Mo.App. 190, 133 S.W. 133, 135(4).


. Missouri, A. & G. R. Co. v. Harris, Mo., 181 S.W. 34; State ex rel. State Highway Commission v. Watkins, Mo.App., 51 S.W.2d 543; State ex rel. State Highway Commission v. Stoddard Gin Co., Mo App., 62 S.W.2d 940.


. State ex rel. State Highway Commission v. Stoddard Gin Co., supra, 62 S.W.2d loc. cit. 943(6); State ex rel. State Highway Commission v. Sharp, Mo.App., 62 S.W.2d 928, 930; Chicago Great Western R. Co. v. Kemper, 256 Mo. 279, 166 S.W. 291, 295-296; Sedalia, W. & S. Ry. Co. v. Abell, 18 Mo.App. 632, 637; Wyandotte, K. C. & N. W. Ry. Co. v. Waldo, 70 Mo. 629.


. Missouri, A. & G. R. Co. v. Harris, supra, 181 S.W. loc. cit. 35; State ex rel. State Highway Commission v. Graham, Mo.App., 74 S.W.2d 493; State ex rel. State Highway Commission v. Watkins, supra, 51 S.W.2d loc. cit. 545(2); State ex rel. State Highway Commission v. Manzer, 229 Mo.App. 287, 77 S.W.2d 123 (2).


. Common inconveniences, sometimes called “general damages,” properly excluded from consideration, are said to be, in railroad cases, smoke, noise, liability to frighten farm animals, and increased danger to life, and limb from trains passing over a public road [Chicago Great Western R. Co. v. Kemper, supra, 166 S.W. loc. cit. 295; Wyandotte, K. C. & N. W. Ry. Co. v. Waldo, supra], and, in highway cases, “danger, noise, and other annoyances caused by increased traffic.” State ex rel. State Highway Commission of Missouri v. Pope, 228 Mo.App. 888, 74 S.W.2d 265, 269. See also Wilson v. Kansas City, Mo., 162 S.W.2d 802, 805(3); State ex rel. State Highway Commission v. Hoffmann, Mo.App., 132 S.W.2d 27, 30(3); State ex rel. State Highway Commission v. Watkins, supra, 51 S.W.2d loc. cit. 545(1).


. State ex rel. State Highway Commission of Missouri v. Haid, 332 Mo. 606, 59 S.W.2d 1057, 1058; State ex rel. State Highway Commission v. Williams, Mo.App., 263 S.W.2d 444, 447-449; State ex rel. State Highway Commission v. Leftwich, Mo.App., 263 S.W.2d 742, 746; State ex rel. State Highway Commission v. Bank of Lewis County, Mo.App., 102 S.W.2d 774, 777 (1); State ex rel. State Highway Commission v. Watkins, supra; 51 S.W.2d loc.cit. 545(7).


. Killinger v. Kansas City Public Service Co., Mo., 259 S.W.2d 391, 396(9); Cuddy v. Schenewark, Mo., 231 S.W.2d 689, 690-691; Benham v. McCoy, Mo., 213 S.W.2d 914, 920(13); DeMoulin v. Roetheli, 354 Mo. 425, 189 S.W.2d 562, 566-567 (8); Cason v. Kansas City Terminal Ry. Co., (Mo., 123 S.W.2d 133, 139(9) ; Steger v. Meehan, Mo., 63 S.W.2d 109, 111-112(6); Kleinlein v. Foskin, 321 Mo. 887, 13 S.W.2d 648, 654(5).


. Wade v. Kirksville College of Osteopathy and Sur., Mo., 270 S.W.2d 811, 814; Machens v. Machens, Mo., 263 S.W.2d 724, 732(7); Mueller v. Schien, 352 Mo. 180, 176 S.W.2d 449, 453(11).


. Gladden v. Missouri Public Service Co., Mo., 277 S.W.2d 510, 520(13); Nelson v. Tayon, Mo., 265 S.W.2d 409, 414(1); Higgins v. Terminal R. Ass’n of St. Louis, 362 Mo. 264, 241 S.W.2d 380, 387(20).